Title: John Adams to John Jay, 26 Jan. 1786
From: Adams, John
To: Jay, John


          
            
              Dear Sir
            
            

              Grosvenor Square

              Jan. 26. 1786
            
          

          Give me Leave to introduce to you John Anstey Esq Barrister at Law
            and a Member of Parliament, who goes out by Authority to verify the Claims of the
            Loyalists, as they call themselves.—I believe it to be the Design of Mr Pitt to pay their Demands which shall be found to be
            Supported and withdraw their Pensions and then leave them to seek their Fortunes. in
            such a Case if our States repeal their Laws against them, they will generally return, to
            their old homes, or to some other Part of the United States, where they must become good
            Citizens or be compleatly insignificant.
          By Mr Anstey, I Send you, the Kings
            Speech and the Debates upon it. 
          The most remarkable Thing in them, is, that the King and every
            Member of each House, has entirely forgotten that there is any Such Place upon Earth as
            the United States of America.—We appear to be considered as of no consequence at all, in
            the Scale of the World. The next Thing observable is, that Administration and opposition
            are agreed in turning their Thoughts to a Confederation with Russia and Denmark, in
            which they wish to get the Emperor to join, as a Ballance to the Confederation, between
            the House of Bourbon and Holland, to which they Suppose Sweeden attached.
          They are agreed also in the Fact that there is a Surplus of Revenue
            in the Treasury, and therefore that the Resources of the Country are inexhaustible. You
            may perhaps Smile at this Inference but they are very grave.
          I don’t know whether we ought not to wish that they may Succeed, in
            their Project of Connections with Russia and Denmark and the Emperor too: because, when
            one Part of Europe shall become thus formally pitted against the other, probably both
            sides may begin to recollect that there is Such a Power as the United States of America,
            and that she has some Influence. Congress may in Such a Case take more time to
            deliberate whether it is necessary for them to engage at all. and if it should appear
            inevitable, they may make better Terms.
          In the mean time it is much to be wished, that a friendly
            Settlement could be made with Spain, and that a Minister might be sent to Holland, whose
            inhabitants are the most cordial Friends We have in Europe.
          I have had an opportunity this week of Conversation with the
            Marquis of Lansdown and Lord Abbington his Friend and Admirer. They appear to me, to be
            as far from having adopted any decisive system relative to Us, as Mr Pitt or Mr Fox. This
            Conversation has removed every Expectation that there will be any Party or even any
            Individual in Parliament in favour of a liberal Commerce with Us.
          The United States therefore have no Choice left. They must Support
            their own navigation, or have none.
          With great and sincere Esteem, I / have the honour to be, Sir, your
            / most obedient and most humble / Servant

          
            
              John Adams.
            
          
        